Citation Nr: 1244279	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-46 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses incurred on September 17, 2008, at Beloit Memorial Hospital.

2.  Entitlement to payment or reimbursement for medical expenses incurred on September 23, 2008, at Beloit Memorial Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 10, 1967 to April 4, 1969.

These matters are on appeal to the Board from December 2008 and June 2009 decisions of the Department of Veterans Affairs (VA) Medical Administrative Services of the William S. Middleton Memorial Veterans Hospital located in Madison, Wisconsin.

As a preliminary matter, the Board has also reviewed the Veteran's paperless Virtual VA claims file.  Records added to Virtual VA following the October 2009 statement of the case are not pertinent evidence related to the issues on appeal.  Thus, a remand for agency of original jurisdiction (AOJ) consideration of such records is unnecessary.  See 38 C.F.R. §§ 19.9, 20.1304 (2012). 

The Veteran testified before the undersigned in July 2011.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is an active VA health-care participant who is personally liable, at least in part, for emergency treatment furnished on September 17, 2008, and September 23, 2008, at Beloit Memorial Hospital.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment for unauthorized medical expenses incurred on September 17, 2008, at Beloit Memorial Hospital have been met.  
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1002, 1004(f) (2012).

2.  The criteria for entitlement to payment for unauthorized medical expenses incurred on September 23, 2008, at Beloit Memorial Hospital have been met.  
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1002, 1004(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this case, however, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Payment for Unauthorized Medical Expenses

In the present appeal, the Veteran is seeking reimbursement for medical expenses incurred for treatment he received at Beloit Memorial Hospital, a non-VA facility, on September 17, 2008, and September 23, 2008. 

As an initial matter, the Board notes that in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  In this case, the evidence demonstrate that VA contract for the medical expenses incurred by the Veteran at Beloit Memorial Hospital on September 17, 2008, and September 23, 2008, under 38 U.S.C.A. § 1703.  To the contrary, VA Triage Nursing notes on September 17, 2008, and September 23, 2012 indicate that the Veteran was expressly instructed that "This is not an authorization for VA Payment."  Notwithstanding, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment:  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  

The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended in 2008.  The Veterans Millennium Healthcare and Benefits Act (Millennium Act), Pub. L. 110-387, Title IV, § 402(a), 122 Stat. 4123 (Oct. 10, 2008); 38 U.S.C.A. 
§§ 1725; 1728(a) (West 2002 & Supp. 2012).  Amendments pertaining to payment made on a veteran's behalf by a third party were also made to 38 U.S.C.A. § 1725 in 2010.  The Expansion of Veteran Eligibility for Reimbursement Act, 
Pub. L. 111-137, 123 Stat. 3495 (Feb. 1, 2010).  Under the 2010 Act, claimants who are entitled to partial payment from a third party for providing non-VA emergency services to a veteran are no longer barred from also receiving VA payment or reimbursement for such care.  77 Fed. Reg. 23615 (Apr. 20, 2012).  Prior to the 2010 Act, section 1725(b)(3)(C) required that VA deny any claim in which a veteran has "other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider."  Id.  The 2010 Act removed "or in part" from this exclusion.  Id.  

Significantly, the 2010 Act authorized, but did not require, VA to provide repayment under section 1725 "for emergency treatment furnished to a veteran before the date of the enactment of the [2010] Act, if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  Id.  The Secretary has interpreted the statute to allow VA, through regulation, to provide retroactive reimbursement, and the Secretary implemented this authority in 38 C.F.R. § 17.1004(f).  Id.; 38 C.F.R. § 17.1004(f) (effective May 21, 2012).  This regulation, 38 C.F.R. § 17.1004(f), provides that "VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  Because the Veteran received emergency treatment in September 2008 (as will be described below), which is within the afore-mentioned time frame, the Board determines that the 2008 and 2010 statutory amendments are applicable to the Veteran's present appeal under 38 C.F.R. § 17.1004(f).

Under the provisions of 38 U.S.C.A. § 1728 amended in October 2008, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, shall be paid when the Veteran received care for:  (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)) and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2012).

The Veteran in this case has a combined disability rating of 90 percent, with a total disability evaluation based upon individual unemployability, granted from October 31, 2006.  His service connected disabilities include posttraumatic stress disorder (PTSD) with depressive disorder (50 percent disabling); peripheral neuropathy of the right hand (30 percent disabling); scars to the left leg (20 percent disabling); diabetes mellitus (20 percent disabling); peripheral neuropathy of the left hand 
(20 percent disabling); peripheral neuropathy of the left lower extremity (20 percent disabling); peripheral neuropathy of the right lower extremity (20 percent disabling.); depressive disorder, not otherwise specified (10 percent disabling); scars to the left thigh and buttocks, right leg and buttock, and left arm (0 percent disabling); erectile dysfunction (0 percent disabling); and onychomycosis of the toes (0 percent disabling).  Here, the Veteran does not have a total disability permanent in nature from a service-connected disability; his service-connected disabilities are unrelated to the respiratory problems for which he was hospitalized, and; he was not participating in a vocational rehabilitation program at the time of his hospitalization.  Therefore, he does not meet the requisite eligibility requirements under 38 U.S.C.A. § 1728(a) for payment or reimbursement of these unauthorized medical expenses.

Nonetheless, a claimant may still be entitled to reimbursement for unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725, which authorizes payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. 
§ 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable, at least in part, for emergency treatment furnished in a non-VA facility.

In this case, the record reflects that the Veteran was an active VA health-care participant at the time of his treatment in 2008.  For example, a November 2007 letter advising the Veteran of his combined 90 percent rating indicated that he "can receive free medical care for any service connected disability."  Moreover, there is no indication that the Veteran's enrollment in the VA health-care system has ever been terminated or otherwise discontinued; in fact, it appears that he was most recently admitted to a VA facility for treatment in May 2012.  

Further, the Veteran presented testimony at a Board hearing in July 2011 asserting that he personally paid the bill for expenses incurred at Beloit Memorial Hospital on September 17, 2008, and September 23, 2008.  His spouse stated "we were going to be given to the collection agency and our credit was going to be affected . . . so we did take care of it."  Board Transcript (Tr.) at 10.  This sufficiently demonstrates that the Veteran is a VA health-care participant who is personally liable for the non-VA medical services rendered.

The sole remaining issue for consideration, therefore, is whether the expenses incurred at on September 17, 2008, and September 23, 2008, at Beloit Memorial Hospital were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished:  (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1) (West 2002 & Supp. 2012).

A review of the record reveals that the Veteran called the VA Triage Nursing center on September 17, 2008, complaining of wheezing for four days.  He also reported having myalgias, worsening shortness of breath, and a fifteen minute episode of chest pain that did not recur.  The documented system concern was "serious pneumonia," and the recommendation was for "urgent" emergency room follow-up.  It was further noted that the Veteran was instructed that "he needs to have someone else drive him to the closest [emergency department] to be evaluated and if he develops chest pain in the meantime, he needs to call an ambulance."  The Veteran submitted several statements indicating that he initially called to schedule an appointment with VA's Medical Center in Madison, Wisconsin, but that he was instructed by the triage nurse to instead go to the nearest emergency room.  The Beloit Memorial Hospital emergency room report for September 17, 2008, noted a 4-5 day history of runny nose and cough, felt in the chest, and wheezing.  A chest X-ray revealed questionable infiltrates and the diagnostic impression was bronchitis.  He was instructed to recheck with his doctor or return to the emergency room if he experienced a worsening of symptoms. 

Subsequently, on September 23, 2008, the Veteran again contacted the VA Triage Nurse.  At that time, he indicated that he was seen approximately six days prior at the local emergency department but that he was experiencing a worsening of shortness of breath and cough.  He related chest pain and light-headedness upon coughing.  The initial concern was again "serious pneumonia," and the recommended follow-up location was an emergency room.  The VA Triage Nursing notes also indicated that the veteran was "[i]nstructed to have someone else drive him to the closest [emergency department] to get reevaluated and if he develops chest pain to call an ambulance."   The Beloit Memorial Hospital emergency room report indicated complaints of shortness of breath and productive phlegm.  After another X-ray, a provision diagnosis of asthmatic bronchitis was assessed.  

In this case, there is no question that the Veteran sought treatment at the Beloit Memorial Hospital on September 17, 2008, and September 23, 2008, because he was experiencing respiratory problems.  His documented complaints were described as wheezing, coughing, productive phlegm, and episodic chest pain.  He further testified that his "problems breathing" were acute and severe in nature, and his history of asthma is well-documented.  Board Tr. at 13.  

In interpreting the provisions of 38 U.S.C.A. § 1725, the CAVC has held that the regulation does not require that the treatment a veteran receives from the private facility be for an emergent condition.  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  Rather, the CAVC stated, "That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that [his or] her condition was such that delay in seeking treatment would be hazardous to [his or] her health or life."  Id.   Further, the CAVC stated that "the Board's summary dismissal of [the Veteran's] lay statements evidences a disregard for the requirement of section 1725 and § 17.1002 that the Board consider the claimant's state of mind at the time [a Veteran] sought private treatment and evaluate [his or] her actions in light of what a prudent layperson would do under the same circumstances."  Id. at 266.  The CAVC concluded "that both medical and lay evidence may be considered in a prudent-layperson evaluation; however, because neither section 1725 nor § 17.1002 require a medical finding of an emergency, the Board erred in implicitly requiring medical evidence." Id. at 267 (emphasis added).

In this case, the Veteran, who has a history of asthma, reported trouble breathing, wheezing, and an episode of chest pain.  Upon hearing these complaints, the VA triage nurse indicated that serious pneumonia was a concern and recommended reporting immediately to the nearest emergency department.  The Board finds that the Veteran's reports of trouble breathing, both on September 17, 2008, September 23, 2008, combined with the assessment rendered by the nurse, were of such severity so as a prudent layperson would reasonably expect the condition was such that delay in seeking treatment would be hazardous to his or her health or life.  To the contrary, it would seem rather imprudent to refuse the advice of a medical professional who advises immediate treatment at the nearest emergency department upon assessing these respiratory complaints.   The Board finds the Veteran's testimony that he felt his breathing problems were very severe in nature to be both competent and credible and well-supported by the testimony of his wife and the documented VA Triage notes.  Accordingly, the Board finds that the prudent layperson standard of a medical emergency has been met.

Although not dispositive of the issue, the Board finds it significant that VA's Triage Nursing notes of September 17 and 23, 2008 also implied that the Veteran's reported symptoms suggested the existence of a medical emergency and the non-feasibility of reporting to a VA facility when it expressly directed the Veteran to report to the nearest emergency department.  Further, the Veteran testified that he was advised to report to the nearest non-VA facility and that he should not drive himself.  He also stated that Beloit Memorial Hospital was within five miles from his location but the nearest VA facility was approximately 44 to 45 miles away.  
See Board Tr. at 11-12.  Nor does it appear that during these emergency room visits that the Veteran stayed beyond which time that he could have been transferred safely to a VA facility that was capable of accepting such a transfer.  Rather, it appears that the Veteran was discharged to his home immediately following the initial emergency room evaluation.  See September 17, 2008 private emergency room report (giving the Veteran DuoNeb onsite and then discharging him home with a prescription of Zithromax and prednisone); September 23, 2008 private emergency room report (discharging the Veteran home with a prescription prednisone, albuterol inhaler, and Atrovent and follow-up instructions to visit his VA doctor during the week).  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Board concludes that the evidence of record is at least in equipoise as to whether the Veteran received emergency treatment at Beloit Memorial Hospital on September 17, 2008, and September 23, 2008.  Accordingly, benefit of the doubt is resolved in favor of the Veteran, and the appeal is granted.


ORDER

Payment or reimbursement for medical expenses incurred on September 17, 2008, at Beloit Memorial Hospital is granted.

Payment or reimbursement for medical expenses incurred on September 23, 2008, at Beloit Memorial Hospital is granted.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


